Morton, J.
This is an action of contract to recover the sum of $15,000. The declaration contains counts upon three notes of $5,000 each, and also counts for money lent and money had and received. The case has been twice before this court. The first time it was held that the notes were void because made payable by the defendant’s intestate to the order of her hus*393band and the defendant’s exceptions were sustained. National Granite Bank v. Whicher, 173 Mass. 517. At the second trial upon an offer to show that the money was lent to the defendant’s intestate the court ruled that the plaintiff could not recover upon the common counts for money lent or money had and received and the plaintiff’s exceptions were sustained. 176 Mass. 547. The case has now been tried a third time, — the plaintiff relying wholly upon the count for money lent. There was a verdict for the plaintiff and the case is here upon the defendant’s exceptions to the admission and exclusion of certain evidence, to the refusal of the presiding judge to give certain rulings and to certain rulings or instructions that were given.
We take up the exceptions in the order in which the defendant has argued them on his brief. The first relates to the record of a suit which was brought by the plaintiff against Thomas A. Whicher, one of the indorsers of the notes, in March, 1898, and which was discontinued in October, 1900. The second relates to an agreement made in November, 1898, between the plaintiff and Louis E. Whicher, another indorser, in which the plaintiff agreed not to sue him upon the notes, though “reserving ... all rights against . . . other parties on said notes,” in consideration of Whicher’s agreement to pay on or before January 1, 1894, any amount remaining unpaid on the notes, not exceeding $3,750. These were offered by the defendant and admitted by .the court de bene. The exceptions do not state for what purpose they were' offered. At the close of the evidence the court excluded them and ruled “ that neither the bringing of said action nor the making of said agreement was such an election to treat the notes in suit as valid as would prevent the plaintiff from maintaining this action.” The defendant excepted to the exclusion of the record and agreement, and to this ruling. There is nothing in the exceptions to show that either at the time of the ruling or at any other time in the course of the trial the defendant claimed that the record and agreement were admissible for any other purpose than to show an election on the part of the plaintiff to treat the notes as valid. The court evidently understood that that was the purpose for which they were offered and ruled accordingly. If the defendant *394relied on any other ground of admissibility he should have then called the attention of the court to it; not having done so he is confined to their competency on the question of election. We think that the ruling of the court was right. The present action was brought nearly two years before the suit against Thomas A. Whicher was instituted and was pending when the writ was sued out in that ease. The declaration contained counts on the notes and also counts for money lent and money had and received. At the time therefore when the plaintiff brought its action against Thomas A. Whicher as indorser it was pursuing in this action its remedies against the defendant as maker of the notes and on the common counts for money had and received and money lent, and it has continued to pursue and is now pursuing the remedies to which it wras and is entitled in this action. It is difficult, therefore, to perceive how by bringing the action against Thomas A. Whicher as indorser the plaintiff has manifested its determination to rely upon the notes. At the time when it brought that action it was relying on its right to recover for money lent as well as on the notes, and as the court says in Whiteside v. Brawley, 152 Mass. 133, in such a case “ as the plaintiff takes both positions he cannot be said to have elected.” The situation disclosed by the evidence is the case of a party pursuing concurrently all of its remedies until the court decides which remedy it is entitled to and until it obtains satisfaction and not a case of election. If the plaintiff had discontinued the present action after bringing suit against Thomas Whicher, and after it knew that the defendant’s intestate denied her liability, it is possible that it might be held to have elected to rely upon the notes. Terry v. Munger, 121 N. Y. 126. But it did not do that. On the contrary after the decision of this court in this action that the notes were invalid, it discontinued the action against Thomas, and pursued its remedy on the count for money lent which had always been a part of the declaration.
The agreement with Louis E. Whicher stands no better, we think, than the record of the action against Thomas, and was rightly excluded for like reasons. Taken in connection with this suit which was then pending against the maker of the notes, and with the suit that was brought against Thomas, it manifests *395not a choice of remedies nor an intention to rely upon the notes to the exclusion of other remedies, but a purpose on the part of the plaintiff to avail itself of all its rights and remedies.
The next exception is to allowing the plaintiff’s cashier to testify in answer to the questions, “Did the bank in December, 1891, have any business transaction with Mrs. Whicher ? ” and “what was the transaction?” “ We on December 29 made a loan to Mrs." Isabella S. Whicher.” We see no error in the admission of the testimony. The answer was the statement of a fact within the personal cognizance of the witness.
The last exception which the defendant has argued relates to the exclusion of evidence which was offered of declarations made by Mrs. Whicher, the defendant’s intestate. These were offered under St. 1896, c. 445, which provides that “ In the trial of an action against an executor or against an administrator of a deceased person in which the cause of action is supported by oral testimony of a. promise or statement made by said deceased person, evidence of statements written or oral made by said deceased person . . . tending to disprove or show the improbability of such statement or promise having been made, shall be admissible.” Evidence was subsequently admitted of what Mrs. Whicher testified to at the last trial and it may be doubted whether if the evidence that was offered and excluded had been admissible, the defendant was harmed by its exclusion. But we think that it was rightly excluded. The evidence was admissible only in case the cause of action was supported by oral testimony of a promise or statement made by Mrs. Whicher. There was no such testimony and therefore the statements made by her were inadmissible. Whether it was admissible under St. 1898, c. 535, we need not consider. It was not so offered.
The defendant has not argued any of the other exceptions that were taken and we treat them as waived, except so far as included in the matters that have already been considered. We see no error in the instructions that were given, or in the refusal or omission to instruct as requested.
Exceptions overruled.